The evidence adduced upon the trial of this case in the court below was confined to that given by the state witnesses. From a judgment of conviction upon the charge of having prohibited liquor in his possession, this appeal was taken. The court en banc has read the entire evidence, and, upon consideration thereof, are of the opinion the state failed to meet the burden of proof necessary to a conviction, hence the defendant was entitled to his discharge. This action upon the part of the court was sought in every conceivable manner. The court's rulings in this connection were error. Alford v. State,26 Ala. App. 188, 155 So. 388, and cases cited. There appears no necessity to discuss other insistences of error.
Reversed and remanded.